DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 26, 2021 has been entered.
 
Response to Amendment
The amendments filled February 26, 2021 been entered. Claims 1-7 are currently pending. Claim 1 has been amended.  The drawing objections and 35 USC 112 (a) rejection from the final office action dated November 30, 2020 have been overcome and withdrawn.

Response to Arguments
Applicant's arguments filed February 26, 2021 have been fully considered are persuasive. 

Terminal Disclaimer
The terminal disclaimer filed on April 2, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application 16306899 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowed claims
Claims 1-7 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is: Martynus et al. US 2015/0223996 A1, Sakaguchi US 2015/0305948 Al, Raycheck et al. US 2016/0270985 Al (hereafter referred to as Raycheck), and Tsang et al. US 2012/0071852 Al (hereafter referred to as Tsang).

Martynus discloses an absorbent article with a leg barrier with a standing and supporting portion wherein the supporting portion further comprises an inner side portion and an outer side portion. The inner and outer side portion are folded outward. Martynus fails to disclose: 1) an elastic member that is disposed in between the absorbent body and the top sheet in the thickness direction and 2) the supporting portion which is adjacent to one end portion in the longitudinal direction of the standing portion and overlaps with the elastic member in the thickness direction, in a state in which the elastic member is being stretched toward an outer side in the width direction.


Raycheck teaches a diaper with leg cuffs thereby being in the same filed of endeavor as Martynus. Raycheck teaches an elastic member is attached to the topsheet or the bottomsheet.
Tsang teaches a diaper thereby being in the same filed of endeavor as Martynus. Tsang teaches elastic in the waist region may be applied between the topsheet and absorbent core or between the backsheet and absorbent core.
Thus Sakaguchi. Raycheck, and Tsang each provide a teaching and motivation to place the elastic member on or in-between any layers of the article (ie on the topsheet or backsheet or in-between topsheet or backsheet and core). However they all fail to teach a leg barrier with a supporting portion and how the elastic attachment effect the folding of the supporting portion.
Essentially based on the claim and applicant’s remarks it is the placement of the elastic that causes the supporting portion to fold. While the fold is known and various placement of waist elastics are known, simply adding a waist elastic as taught by Raycheck, Tsang, and Sakaguchi to Martynus would not necessarily create the fold in the supporting portion since the elastic placement and effect on the leg barrier’s supporting portion is not discussed. Additionally, Raycheck, Tsang, and Sakaguchi leg barriers are only a standing portion resulting in improper highsight to presume simply adding the elastic would create a fold within the supporting portion of Martynus. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574.  The examiner can normally be reached on M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781